Citation Nr: 1215637	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for residuals of a fractured left ankle with degenerative changes.

2.  Entitlement to a disability rating greater than 20 percent for instability of the right knee, postoperative.

3.  Entitlement to a disability rating greater than 40 percent for limitation of extension of the right knee with degenerative joint disease.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from July 1953 until July 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

In an October 2010 decision, the Board granted a 40 percent rating for limitation of extension of the right knee with degenerative joint disease, and denied entitlement to a disability rating greater than 30 percent for residuals of a fractured left ankle with degenerative changes and entitlement to a disability rating greater than 20 percent for instability of the right knee, postoperative.    

The Veteran filed an appeal of the denial of the increased rating claims with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the parties filed a Joint Motion for Remand, requesting that the pertinent portion of the October 2010 decision which denied entitlement to a disability rating in excess of 40 percent rating for limitation of extension of the right knee with degenerative joint disease, a disability rating greater than 30 percent for residuals of a fractured left ankle with degenerative changes, a disability rating greater than 20 percent for instability of the right knee, postoperative, be vacated and remanded for additional action by the Board.

In December 2011, the Court issued an Order granting the Joint Motion, vacating and remanding these issues to the Board for compliance with specified directives.  The Court indicated that the grant of 40 percent for the limitation of extension of the right knee with degenerative joint disease was not disturbed. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the November 2011 Joint Motion agreed that the October 2010 Board decision did not contain and adequate statement of reasons and bases on all material issues of fact and law because the Board did not consider whether entitlement to special monthly compensation (SMC) was reasonably raised by the record.  The parties noted that the June 2010 VA examination findings indicated that the Veteran was not able to walk or stand without a walker and this raised the issue of possible loss of use of the lower extremities.  Also, a February 2009 VA examiner noted that the Veteran had previously used a wheelchair, but, upon injuring her shoulders from the wheelchair, the Veteran only used the walker for mobility.    

The Board noted that the RO has not considered or adjudicated the SMC issue in the first instance.  The Board has considered whether adjudicating this claim on a de novo basis at this time would prejudice the Veteran, and the Board finds that there would be prejudice because the Veteran has not been provided with pertinent laws and regulations regarding special monthly compensation and she has not been given the opportunity to review the evidence of record and submit arguments in support of this claim.  Therefore, the Board cannot consider this claim without prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  A remand to the RO for adjudication of this issue is warranted. 

The issues of entitlement to disability ratings in excess of 40 percent rating for limitation of extension of the right knee with degenerative joint disease, in excess of 30 percent for residuals of a fractured left ankle with degenerative changes, and in excess of 20 percent for instability of the right knee, postoperative, are inextricably intertwined with this unadjudicated claim, as suggested in the Joint Motion.   

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Holland v. Brown, 6 Vet. App. 443m 446 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and/or non-VA treatment records showing treatment of left ankle and right knee disabilities.  

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that she may submit evidence to support her claim.

In a February 2011 rating decision, the RO denied entitlement to a TDIU.  In an April 2011 statement, the Veteran expressed disagreement with this decision.  A Statement of the Case has not been issued.  Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a letter notifying her of what information and evidence is needed to substantiate a claim for SMC due to loss of use of the lower extremities.    Specifically, the letter should ask the Veteran to identify all VA and non-VA medical treatment rendered for the service-connected left ankle and right knee disabilities.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable the RO to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of her claims.  

2.  Following completion of all necessary development and notice to the Veteran, the RO should adjudicate the issue of entitlement to SMC based upon loss of use of the lower extremities.  

3.  The RO should issue a Statement of the Case for the issue of entitlement to a total rating based upon individual unemployability due to service-connected disabilities.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

4.  Following completion of all indicated development, the RO should readjudicate the issues of entitlement to disability ratings in excess of 40 percent rating for limitation of extension of the right knee with degenerative joint disease, in excess of 30 percent for residuals of a fractured left ankle with degenerative changes, and in excess of 20 percent for instability of the right knee, postoperative in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

